DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 04/08/2022, claims 1-5, 7-8, 10-11, and 13-20 have been amended. Claims 6, 9, and 12 have been kept original. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 7-9, and 11-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lovitt et al. (US 20180366118 A1) in view of Zavesky et al. (US 20200193264 A1) in further view of McGann et al. (US 20160189558 A1) still in further view of Cappetta et al (US 20200387550 A1).

	As per claim 1, Lovitt teaches a method of providing intelligent recommendations to a human facilitator for fostering involvement by a human participant in a conversation session, the method comprising (Lovitt, figs. 1-5, par. [0045]-[0048], “methods and/or processes for integrating a virtual assistant into a spoken conversation session.” Where the method provides intent or content to a first participant that spoken in the conversation session. The first participant is interpreted as the human facilitator. Further, the conversation session can evolve other human participants. For example, participants 104a and 104b illustrated in fig. 1. The participants are interpreted as human participant in the conversation session): 
	receiving, at a computing device and during a first conversation session occurring between the human facilitator and a first human participant, a first session dataset including (Lovitt, fig. 3, par. [0055]-[0056], “Continuing the first dialogue example of the three preceding paragraphs, in some cases, the first response may have been directed to all of the participants in response to a rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise.” Where the first dialogue first conversation session is interpreted as the first conversation session. The first dialogue is directed to all of the participants which herein is interpreted to occurring between the human facilitator and a first human participant. The rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise is interpreted as the receiving the first session dataset):
	personal information regarding the first human participant (Lovitt, par. [0056], “a rendering policy may be defined that automatically directs certain types of information only to a requester, such as personal or private information.” Wherein the personal or private information is interpreted as the personal information regarding the first human participant);
	wherein each record includes personal information regarding a past human participant of a conversation session other than the first human participant (Lovitt, fig. 4, par. [0067]-[0068], “an eighth dialogue example, an utterance 410 presented by the second participant 404b and captured by the second device 406b is “Hey Cortana, what is the time?” … rendering policy that automatically directs certain types of information only to a requester, such as personal or private information.” Wherein the eighth dialogue is interpreted as the conversation session other than the first human participant. The second participant is interpreted as the past human participant. The personal or private information is interpreted as the personal information regarding the second participant in the eighth dialogue);
	However, it is noted that the prior art of Lovitt does not explicitly teach “accessing a session database, the session database including a plurality of records; contextual information regarding a scenario associated with said past human participant; identifying, based on the first query, a first set of resultant records that include at a similar scenario type;”
	On the other hand, in the same field of endeavor, Zavesky teaches accessing a session database (Zavesky, par. [0099], retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record);
	contextual information regarding a scenario associated with said past human participant (Zavesky, par. [0066], “The VAMC 114 can monitor, track, and/or receive information relating to, for example, context of the user 104 (e.g., physical location, action, etc., of the user 104), time of day, environmental conditions associated with the environment where the user 104 is located, etc., wherein such information can be obtained from the other device(s) 206, the sensors 208, and/or sensors or interfaces (e.g., microphone(s), camera, . . . ) of the VA 102.” Where the context of the user is interpreted as the contextual information about the scenario associated with said previous participant. Where the user is a human user);
	identifying, based on the first query, a first set of resultant records that include at a similar scenario type (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes into Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session. Additionally, this improves interaction with the user.
The motivation for doing so would be to improve communication engagement between users given additional responsibilities for personal interactions, the desire for strong alignment between a user context and device dialog state that can grow (Zavesky par. [0016]).
However, it is noted that the prior art of Lovitt, and Zavesky do not explicitly teach “contextual information regarding a first scenario associated with the first human participant that includes a scenario type; an approach during said conversation session that describes a particular strategy, and an outcome indication for their conversation session; identifying a first approach that most frequently occurs in the first set of resultant records; and presenting, via a display associated with the computing device, a first message describing the strategy of the first approach.”
On the other hand, in the same field of endeavor, McGann teaches contextual information regarding a first scenario associated with the first human participant that includes a scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the first scenario associated with the first participant. The interaction is interpreted as the type of the scenario. Where the interaction scenario is associated with a real-time activities of the customer. The customer is a human customer);
	an approach during said conversation session that describes a particular strategy (McGann, par. [0062], [0083], “The agent may, for instance, want to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer. Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer is interpreted as the approach during said conversation session that describes a particular strategy. Where the strategy in how to conduct the interaction to see what the outcome of each strategy will be is interpreted as the particular strategy description), and 
	an outcome indication for their conversation session (McGann, par. [0062], [0083], “Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein the reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt is interpreted as the outcome indication for their conversation session); 
	identifying a first approach that most frequently occurs in the first set of resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” ); and 
	presenting, via a display associated with the computing device, a first message describing the strategy of the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the strategy of the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, and Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
The motivation for doing so would be to allow an agent to change an interaction strategy based on the output of a simulation, making an actual interaction more efficient and effective (e.g. to accomplish business goals) (McGann par. [0013]).
However, it is noted that the prior art of Lovitt, Zavesky, and McGann do not explicitly teach “automatically composing a first query that includes the scenario type of the first scenario and a positive outcome indication; automatically executing the first query against the plurality of records; a positive outcome indication;”
	On the other hand, in the same field of endeavor, Cappetta teaches automatically composing a first query that includes the scenario type of the first scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
automatically executing the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records);
a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cappetta that teaches generating a customized chat bot integration software system into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

	As per claim 2, Lovitt teaches wherein the first session dataset further includes an audio recording of one or more utterances spoken by the first human participant during the first conversation session, and the method further comprises (Lovitt, [0027], “The received utterance information may be provided as, for example, an audio signal providing a digital representation of sound waves captured by one or more microphones.” Wherein the an audio signal providing a digital representation of sound waves captured by one or more microphones is interpreted as the audio recording of one or more utterances spoken): 
	detecting a speech signal in the audio recording corresponding to the one or more utterances (Lovitt, [0027], “capture an audio signal for an utterance, and perform an initial conversion of the audio signal into intermediate utterance information providing a more compact encoding of the utterance information.” Wherein the capture an audio signal for an utterance is interpreted as the detecting the speech signal in the audio recording corresponding to the one or more utterances);
	In additionally, Zavesky teaches recognizing at least a first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); and 
	presenting, via the display, a visual waveplot representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual waveplot representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user).

	As per claim 3, Zavesky teaches wherein: each record of the plurality of records further includes an emotional assessment of the past human participant during their conversation session, the first query also includes the first emotional state, and each record of the first set of resultant records includes a label corresponding to the first emotional state (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments is interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user. Where the user is a human user).

	As per claim 4, Zavesky teaches further comprising: determining, based on the first session dataset, that the first human participant is associated with a condition for which a first accommodation is available (Zavesky, par. [0135], an environmental condition of an environment associated with the user. Where the environmental conditions are interpreted as the condition for which the first accommodation can be offered. Where based on the condition a presentation of the words will be accommodate. The accommodation can be for example, a present it by video or audio content, visual images, textual information, . . . format); and 
	wherein the message includes a recommendation to offer the first accommodation to the first human participant (Zavesky, par. [0079], “in response to determining that the user 104 has such negative sentiment) and/or mine for (for presentation of) additional recommendation points (e.g., suggestions) that can enhance the user experience of the user 104 (e.g., based at least in part on the personality attributes and sentiment of the user 104).” Where the additional recommendation points (e.g., suggestions) is interpreted as the recommendation to offer the first accommodation to the first participant).

	As per claim 7, Zavesky teaches further comprising: receiving, from the human facilitator, a first outcome indication regarding the first conversation session that is either positive or negative (Zavesky, par. [0046], “achieving a desirable (e.g., optimal, improved, or acceptable) outcome of the interaction between the VA 102 and the user 104.”. For example, the first outcome can be a mimic and it can be the indication regarding the first activity session that is either positive or negative received from the VA which herein is interpreted as the facilitator); and 
storing the first session dataset and the first outcome indication as an additional record in the plurality of records of the session database (Zavesky, par. [0055], “The VAMC 114 can store the user profile, as updated, of the user 104 in a data store of or associated with the VAMC 114, wherein the user profile of the user 104 can be used during a future interaction between the user 104 and a VA (e.g., VA 102 or another VA).” Where the VAMC is interpreted to storing the first session dataset and the first outcome indication as an additional record in the plurality of records of the session database).

	As per claim 8, Zavesky teaches further comprising: receiving, at the computing device and during a second conversation session, a second session dataset including (Zavesky, par. [0061], “mine social interactions of the user” Where the mine social interactions is interpreted as the second activity session. The user can also receive at the mine social interactions information about other users/people. Where the information of the other users/people contain a dataset of information hereinafter interpreted as the second session dataset. For example, a phone conversation between the user 104 and another person), etc.): 
	personal information regarding a second human participant (Zavesky, par. [0059], “The VAMC 114 of or associated with the VA 102 can retrieve a user profile 202 of the user 104 from the data store 204, wherein the user profile can comprise user-related information, including information relating personality attributes of the user 104” Where the user profiles can contain the personal information about a second participant. It is noted that this limitation is a merely duplication of gathering information about the participant which can be one or several. The procedure would be the same);
	identifying, based on the second query, a second set of resultant records that include a similar scenario type and a positive outcome indication (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
	Additionally, McGann teaches contextual information regarding a second scenario associated with the second human participant that includes the scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the second scenario associated with the second participant. The interaction is interpreted as the type of the scenario. It is noted that this limitation is a merely duplication of gathering contextual information from a user which can be one or several. The procedure would be the same. Further, par. [0062], “determining a type of response by the VA 102 during interaction with the user 104 (e.g., a response by the VA 102 that relates to a category of interest, or a microgenre of interest, to the user 104). For instance, if the VAMC 114 determines that a funny response or a joke in the voice of a preferred comedian of the user 104 can help to ease the aggravation of the user 104,” Where the interaction can the second scenario associated with the second participant/user and funny response or a joke in the voice of a preferred comedian of the use can be the scenario type. Where the interaction scenario is associated with a real-time activities of the customer. The customer is a human customer);
	identifying a second approach that most frequently occurs in the set of second resultant records that differs from the first approach (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the abandon the interaction is interpreted as the second approach most often associated with the second resultant records that differs from the first approach); and 
	presenting, via the display, a second message describing the second approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device. It is noted that this limitation is just a duplication of parts of the similar limitation recited on claim 1. Therefore, would be obvious to use the same procedure to generate and display the message).  
	Additionally, Cappetta teaches automatically composing a second query that includes the scenario type of the second scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a second query that includes at least the scenario type of the second scenario. It is noted that this limitation is a merely duplication of parts of claim 1. The same procedure used to compose the query of claim one would be obvious to be used herein too) and 
	a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
	automatically executing the second query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records);

	As per claim 9, Zavesky teaches wherein the personal information includes one or more demographic data features (Zavesky, par. [0085], “wherein the user profile can comprise user-related information, including information relating to personality attributes, preferences, personal interests, family/relatives, social interactions, friends, demographics, and/or communication devices (e.g., communication device 110 or other communication device(s)) of or associated with the user 104.”).

	As per claim 11, Lovitt teaches a method of providing guidance to a human facilitator based on an emotional assessment of a human participant during a conversation session, the method comprising (Lovitt, figs. 1-5, par. [0045]-[0048], “methods and/or processes for integrating a virtual assistant into a spoken conversation session.” Where the method provides intent or content to a first participant that spoken in the conversation session. The first participant is interpreted as the human facilitator. Further, the conversation session can evolve other human participants. For example, participants 104a and 104b illustrated in fig. 1. The participants are interpreted as human participant in the conversation session): 
	receiving, at a computing device, an audio recording of one or more utterances spoken by a current human participant during a conversation session (Lovitt, fig. 3, par. [0055]-[0056], “Continuing the first dialogue example of the three preceding paragraphs, in some cases, the first response may have been directed to all of the participants in response to a rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise.” Where the first dialogue first conversation session is interpreted as the first conversation session. The first dialogue is directed to all of the participants which herein is interpreted to occurring between the human facilitator and a first/current human participant. The rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise is interpreted as the receiving the first session dataset); 
	detecting a speech signal in the audio recording corresponding to the one or more utterances (Lovitt, [0027], “capture an audio signal for an utterance, and perform an initial conversion of the audio signal into intermediate utterance information providing a more compact encoding of the utterance information.” Wherein the capture an audio signal for an utterance is interpreted as the detecting the speech signal in the audio recording corresponding to the one or more utterances);
	However, it is noted that the prior art of Lovitt does not explicitly teach “recognizing a first emotional state in a first segment of the speech signal based on an analysis of its acoustic characteristics; accessing a session database, the session database including a plurality of records; each record including an emotional assessment performed of an audio recording for a different human participant during a previous conversation session; identifying, based on the first query, a first set of resultant records that include at a similar emotional state;”
	On the other hand, in the same field of endeavor, Zavesky teaches recognizing a first emotional state in a first segment of the speech signal based on an analysis of its acoustic characteristics (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); 
	accessing a session database (Zavesky, par. [0099], retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record), 
	each record including an emotional assessment performed of an audio recording for a different human participant during a previous conversation session (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments are interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user);
	identifying, based on the first query, a first set of resultant records that include at a similar emotional state (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes into Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session. Additionally, this improves interaction with the user.
The motivation for doing so would be to improve communication engagement between users given additional responsibilities for personal interactions, the desire for strong alignment between a user context and device dialog state that can grow (Zavesky par. [0016]).
However, it is noted that the prior art of Lovitt, and Zavesky do not explicitly teach “an approach during said conversation session that describes a particular strategy, and an outcome indication for said conversation session; identifying a first approach that most frequently occurs in the first set of resultant records; and presenting, via a display associated with the computing device, a message describing the strategy of the first approach.”
	On the other hand, in the same field of endeavor, McGann teaches an approach during said conversation session that describes a particular strategy (McGann, par. [0062], [0083], “The agent may, for instance, want to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer. Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer is interpreted as the approach during said conversation session that describes a particular strategy. Where the strategy in how to conduct the interaction to see what the outcome of each strategy will be is interpreted as the particular strategy description), and 
an outcome indication for said conversation session (McGann, par. [0062], [0083], “Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein the reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt is interpreted as the outcome indication for their conversation session);
	identifying a first approach that most frequently occurs in the first set of resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” Where the customer could take is to ask to speak to a supervisor is interpreted as the first approach most often associated with the first resultant records); and 
	presenting, via a display associated with the computing device, a message describing the strategy of the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, and Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
The motivation for doing so would be to allow an agent to change an interaction strategy based on the output of a simulation, making an actual interaction more efficient and effective (e.g. to accomplish business goals) (McGann par. [0013]).
However, it is noted that the prior art of Lovitt, Zavesky, and McGann do not explicitly teach “automatically composing a first query that includes the first emotional state and a positive outcome indication; automatically executing the first query against the plurality of records; a positive outcome indication;”
	On the other hand, in the same field of endeavor, Cappetta teaches automatically composing a first query that includes the first emotional state (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and 
	a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”); 
	automatically executing the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records); 
	a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cappetta that teaches generating a customized chat bot integration software system into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

	As per claim 12, Zavesky teaches further comprising presenting a visual representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user).

	As per claim 13, Zavesky teaches further comprising: recognizing a second emotional state in a second segment of the speech signal (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Where the sentiment feeling can be interpreted as the second emotional state in the second segment of the speech signal); and 
	presenting a visual waveplot representation of the audio recording with a first label identifying the first emotional state proximate to the first segment and a second label identifying the second emotional state proximate to the second segment (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual waveplot representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user).

	As per claim 14, Zavesky teaches wherein recognizing the first emotional state in the speech signal is based on attributes of the audio recording including pitch, intonation, loudness, and/or rate of speech (Zavesky, par. [0125], “The voice can have various characteristics (e.g., word speed, speech cadence, inflection, tone, language, dialect, vocabulary level, . . . ) that can define or structure the voice and the speaking (e.g., virtual or emulated speaking) of verbal words by the voice generator component 408.”).

	As per claim 15, McGann teaches further comprising: automatically transcribing the audio recording to text representing the one or more utterances (McGann, par. [0082], “the action is a particular voice utterance, the action module 56 interacts with speech servers (not shown) of the interaction handling system 24 to generate the particular voice utterance based on a script generated by the action module.”); and 
	storing the text in the session database in a new record generated for the current human participant (McGann, par. [0082], “Notifications may also be generated for the simulation controller 10 if input is needed from the controller.” Where the Notifications are interpreted as the new record generated for the current participant with is inherent to be stored in a text in the session database).
	As per claim 16, Lovitt teaches a system for providing intelligent recommendations to a facilitator for fostering involvement by a participant in an activity session, the system comprising (Lovitt, fig. 1-5, par. [0005], [0045]-[0048], “a system including a processing environment configured to integrate a virtual assistant into a spoken conversation session.” Where the system provides intent or content to a first participant that spoken in the conversation session. The first participant is interpreted as the human facilitator. Further, the conversation session can evolve other human participants. For example, participants 104a and 104b illustrated in fig. 1. The participants are interpreted as human participant in the conversation session): 
	a processor (Lovitt, fig. 9, par. [0088], “a processor 904”); 
	machine-readable media including instructions which, when executed by the processor (Lovitt, fig. 9, par. [0088]-[0089], “A storage device 910, such as a flash or other non-volatile memory can be coupled to bus 902 for storing information and instructions.”), cause the processor to: 
	receive, at a computing device and during a first conversation session occurring between the human facilitator and a first human participant, a first session dataset including (Lovitt, fig. 3, par. [0055]-[0056], “Continuing the first dialogue example of the three preceding paragraphs, in some cases, the first response may have been directed to all of the participants in response to a rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise.” Where the first dialogue first conversation session is interpreted as the first conversation session. The first dialogue is directed to all of the participants which herein is interpreted to occurring between the human facilitator and a first human participant. The rendering policy specifying that a current time of day, or non-personal and non-private information, is provided to all participants unless an utterance indicates otherwise is interpreted as the receiving the first session dataset): 
	personal information regarding the first human participant (Lovitt, par. [0056], “a rendering policy may be defined that automatically directs certain types of information only to a requester, such as personal or private information.” Wherein the personal or private information is interpreted as the personal information regarding the first human participant);
	However, it is noted that the prior art of Lovitt does not explicitly teach “access a session database, the session database including a plurality of records, contextual information regarding a scenario associated with said past human participant, identify, based on the first query, a first set of resultant records that include a similar scenario type;”
	On the other hand, in the same field of endeavor, Zavesky teaches access a session database (Zavesky, par. [0099], retrieve the user profile of the user 104 from the data store (e.g., data store 204). Where retrieve is interpreted as the accessing. Where the data store is interpreted as the session database), the session database including a plurality of records (Zavesky, par. [0103], “The VAMC 114 can identify the user profile of the other user, and retrieve the user profile of the other user from the data store (e.g., data store 204).” Where the data store is storing the user profile and other user profiles is interpreted as to including the plurality of records. Once a user profile is a record);
	contextual information regarding a scenario associated with said past human participant (Zavesky, par. [0066], “The VAMC 114 can monitor, track, and/or receive information relating to, for example, context of the user 104 (e.g., physical location, action, etc., of the user 104), time of day, environmental conditions associated with the environment where the user 104 is located, etc., wherein such information can be obtained from the other device(s) 206, the sensors 208, and/or sensors or interfaces (e.g., microphone(s), camera, . . . ) of the VA 102.” Where the context of the user is interpreted as the contextual information about the scenario associated with said previous participant. Where the user is a human user); 
	identify, based on the first query, a first set of resultant records that include a similar scenario type (Zavesky, par. [0077], “the VAMC 114 can determine questions (e.g., subtle questions) or other responses, which can be in a same or similar workflow as that being engaged in by the user 104,” Where the same or similar workflow is interpreted to have the similar scenario type. Where the workflow involves an interaction scenario where questions is being asked. Where the questions (e.g., subtle questions) or other responses is interpreted as the first resultant records);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes into Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session. Additionally, this improves interaction with the user.
The motivation for doing so would be to improve communication engagement between users given additional responsibilities for personal interactions, the desire for strong alignment between a user context and device dialog state that can grow (Zavesky par. [0016]).
However, it is noted that the prior art of Lovitt, and Zavesky do not explicitly teach “contextual information regarding a first scenario associated with the first human participant that includes a scenario type; an approach during said conversation session that describes a particular strategy, and an outcome indication for their conversation session; identify a first approach that most frequently occurs in the first set of resultant records; and present, via a display associated with the computing device, a first message describing the strategy of the first approach.”
On the other hand, in the same field of endeavor, McGann teaches contextual information regarding a first scenario associated with the first human participant that includes a scenario type (McGann, fig. 1, par. [0027], [0033]-[0034], a next script of the interaction scenario, where the next script is interpreted as the contextual information, the interaction scenario is interpreted as the first scenario associated with the first participant. The interaction is interpreted as the type of the scenario. Where the interaction scenario is associated with a real-time activities of the customer. The customer is a human customer);
	an approach during said conversation session that describes a particular strategy (McGann, par. [0062], [0083], “The agent may, for instance, want to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer. Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein to try different strategies on how to conduct the interaction to see what the outcome of each strategy will be, without impacting the real customer is interpreted as the approach during said conversation session that describes a particular strategy. Where the strategy in how to conduct the interaction to see what the outcome of each strategy will be is interpreted as the particular strategy description), and 
	an outcome indication for their conversation session (McGann, par. [0062], [0083], “Trying out different strategies for doing an upsell, for example, may reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt.” Wherein the reveal that one strategy results in a successful upsell of a product while another strategy results in an unsuccessful upsell attempt is interpreted as the outcome indication for their conversation session); 
	identify a first approach that most frequently occurs in the first set of resultant records (McGann, par. [0081], “For example, if the customer is in an agitated state, the action that the customer could take is to ask to speak to a supervisor, send a complaint to the agent, or abandon the interaction. According to one embodiment, in selecting the action to take, the planning module approaches the problem as an optimization problem to select an action that will help accomplish a particular objective.” ); and 
present, via a display associated with the computing device, a first message describing the strategy of the first approach (McGann, par. [0058], [0082], “send a chat message containing a complaint, the action module 56 generates the chat message and forwards the message to the multimedia/social media server 116 for delivery to the agent device 28.”  Wherein the send is inherent to presenting the message on an agent device. The message containing a complaint is interpreted to have the first message describing the strategy of the first approach. Where the message can be interpreted as the first message. Further, fig. 6B, par. [0098], “an input/output (I/O) controller 1523, one or more display devices 1530c” Where the simulation controller is a computer device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGann that teaches simulating an interaction between a customer and an agent of a customer contact center into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, and Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes. Additionally, this improves interaction with the user.
The motivation for doing so would be to allow an agent to change an interaction strategy based on the output of a simulation, making an actual interaction more efficient and effective (e.g. to accomplish business goals) (McGann par. [0013]).
However, it is noted that the prior art of Lovitt, Zavesky, and McGann do not explicitly teach “automatically compose a first query that includes the scenario type of the first scenario and a positive outcome indication; automatically execute the first query against the plurality of records; a positive outcome indication;”
	On the other hand, in the same field of endeavor, Cappetta teaches automatically compose a first query that includes the scenario type of the first scenario (Cappetta, figs. 5A-C, par. [0078]-[0080], “The chatlog builder is populated with values indicating properties such as appearance of chat bot messages relative to customer/user messages and the values of an initial customer or user chat bot query.” Where the user chat bot query is interpreted as the automatically composing a first query that includes at least the scenario type of the first scenario) and 
	a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
	automatically execute the first query against the plurality of records (Cappetta, figs. 6B, par. [0100], “user chat bot query request message.” Where the user chat bot query request message is interpreted as to automatically executing the first query against the plurality of records); 
	a positive outcome indication (Cappetta, figs. 5A-C, par. [0081], “The process flow then proceeds to a fulfillment routing element or connector 522 to determine based on business rules whether a response provided directly from the natural language processing platform is a valid response” Where the valid response is interpreted as the positive outcome indication. Further, par. [0083], “The operate answer element 528 populates a value indicating the answer was successfully made for logging the fulfillment of the chat bot query and such is reported to the chattrack log as well as recording the answer provided.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cappetta that teaches generating a customized chat bot integration software system into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, and McGann that teaches simulating an interaction between a customer and an agent of a customer contact center. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide low code, highly customized augmentation to natural language processing tools (Cappetta par. [0001]). 

	As per claim 17, Lovitt teaches wherein the first session dataset further includes an audio recording of one or more utterances spoken by the first human participant during the first conversation session, and the instructions further cause the processor to (Lovitt, [0027], “The received utterance information may be provided as, for example, an audio signal providing a digital representation of sound waves captured by one or more microphones.” Wherein the audio signal providing a digital representation of sound waves captured by one or more microphones is interpreted as the audio recording of one or more utterances spoken): 
	detect a speech signal in the audio recording corresponding to the one or more utterances (Lovitt, [0027], “capture an audio signal for an utterance, and perform an initial conversion of the audio signal into intermediate utterance information providing a more compact encoding of the utterance information.” Wherein the capture an audio signal for an utterance is interpreted as the detecting the speech signal in the audio recording corresponding to the one or more utterances);
	Additionally, Zavesky teaches recognize at least a first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording (Zavesky, par. [0016], [0040], [0069], [0137], “The sentiment component 510 can determine a sentiment (e.g., attitude, feeling, or mood, . . . ) of the user during an interaction based at least in part on the results of analyzing current or recent information presented (e.g., words spoken and/or information otherwise presented) by the user to the VA” Wherein the determine a sentiment (e.g., attitude, feeling, or mood, . . . ) is interpreted as the recognizing at least the first emotional state in the speech signal based on an analysis of acoustic characteristics in the audio recording. Where the first sentiment such as the user happiness can be interpreted as the first emotional state); and 
	present, via the display, a visual waveplot representation of the audio recording with a label identifying the first emotional state (Zavesky, par. [0030], “presenting (e.g., saying) to the user 104, and instead the VA 102 can communicate information to the user 104 using more generic, non-intrusive or less intrusive imagery that can be displayed on a display screen of a device.” Where the imagery is interpreted as the visual waveplot representation of the audio recording. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying the first emotional state which would be the happiness of the children and/or user).

	As per claim 18, Zavesky teaches wherein: each record of the plurality of records further includes an emotional assessment of the past human participant during their conversation session, the first query also includes the first emotional state, and each record of the first set of resultant records includes a label corresponding to the first emotional state (Zavesky, par. [0095]-[0097], the sentiments are analyzed. Where the analyzation of the sentiments is interpreted as the emotional assessment of the past participant during their activity session. Further, par. [0095], “the VAMC 114 can determine that, while the VA 102 is conversing with the user 104 via the speakers of the device, happy pictures of the children and/or the user 104 are to be presented to the user 104 via the display screen of the device to attempt to reduce the state of sadness of the user 104, and can facilitate adapting the VA 102 and device accordingly” Where the happy pictures of the children and/or user can be interpreted as the label identifying/corresponding the first emotional state which would be the happiness of the children and/or user. Where the user is a human user).

	As per claim 19, Zavesky teaches wherein the instructions further cause the processor to: determine, based on the first session dataset, that the first human participant is associated with a condition for which a first accommodation is available (Zavesky, par. [0135], an environmental condition of an environment associated with the user. Where the environmental conditions are interpreted as the condition for which the first accommodation can be offered. Where based on the condition a presentation of the words will be accommodate. The accommodation can be for example, a present it by video or audio content, visual images, textual information, . . . format); and 
	wherein the message includes a recommendation to offer the first accommodation to the first human participant (Zavesky, par. [0079], “in response to determining that the user 104 has such negative sentiment) and/or mine for (for presentation of) additional recommendation points (e.g., suggestions) that can enhance the user experience of the user 104 (e.g., based at least in part on the personality attributes and sentiment of the user 104).” Where the additional recommendation points (e.g., suggestions) is interpreted as the recommendation to offer the first accommodation to the first participant).

6.	Claims 5-6, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lovitt et al. (US 20180366118 A1) in view of Zavesky et al. (US 20200193264 A1) in further view of McGann et al. (US 20160189558 A1) still in further view of Cappetta et al (US 20200387550 A1) still in further view of Lev-Tov et al. (US 20170300499 A1).

As per claim 5, Lovitt, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Lovitt, Zavesky, McGann, and Cappetta do not explicitly teach “further comprising: presenting, via the display and based on the first session dataset, a recommended form for use by the human facilitator; receiving, from the human facilitator, a first user input for selecting the recommended form; and automatically filling one or more fields included on the recommended form with information obtained from the first session dataset.”
On the other hand, in the same field of endeavor, Lev-Tov teaches further comprising: presenting, via the display and based on the first session dataset, a recommended form for use by the human facilitator (Lev-Tov, fig. 4A-D,  par. [0079], “The evaluation form designer interface 47ai may display a list of topics tracked by the analytics system 45 that the evaluation form developer can choose from” Where the evaluation form designer interface is presenting the list of topics that has evaluation form which the evaluation form developer can choose from. Where the list of topics that has forms associated with is interpreted as the recommended forms to the evaluation form developer can choose from. The evaluation form developer can choose from can be interpreted as the evaluation form developer can choose from); 
	receiving, from the human facilitator, a first user input for selecting the recommended form (Lev-Tov, fig. 4E-F, 5A, 6, par. [0079], “the evaluation assigner interface 47bi receives interaction filtering criteria, such as topics of interest, agent names, agent skills, and date ranges.” Where the filtering criteria, such as topics of interest, agent names, agent skills, and date ranges are interpreted as the receiving, from the facilitator, a first user input for selecting the recommended form); and 
	automatically filling one or more fields included on the recommended form with information obtained from the first session dataset (Lev-Tov, fig. 7, par. [0111], “one or more portions of the interaction that are relevant to the current question are automatically identified, as described in more detail below” Where the one or more portions of the interaction that are relevant to the current question are automatically identified is interpreted as the automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lev-Tov that teaches performing speech recognition and analytics on voice interactions occurring in a contact center and for monitoring and controlling the operation of the contact center in accordance with the analytics into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide a quality monitoring process that will monitor a performance of an agent by evaluating interactions that the agent participated in for events (Lev-Tov par. [0003]). 

As per claim 6, Lovitt, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above. 
Additionally, Lev-Tov teaches further comprising automatically generating a printable version of a form that presents the information corresponding to the first session dataset (Lev-Tov, figs, 2, 4A, fig. [0056]-[0057], a evaluation form is generated and presented to the user, where the form presentation/display is a version of a printable format of the form. Once it is print to the user screen to see).  

As per claim 20, Lovitt, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Lovitt, Zavesky, McGann, and Cappetta do not explicitly teach “the instructions further cause the processor to: present, via the display and based on the first session dataset, a recommended form for use by the human facilitator; receive, from the human facilitator, a first user input for selecting the recommended form; and automatically fill one or more fields included on the recommended form with information obtained from the first session dataset.”
	On the other hand, in the same field of endeavor, Lev-Tov teaches the instructions further cause the processor to: present, via the display and based on the first session dataset, a recommended form for use by the human facilitator (Lev-Tov, fig. 4A-D,  par. [0079], “The evaluation form designer interface 47ai may display a list of topics tracked by the analytics system 45 that the evaluation form developer can choose from” Where the evaluation form designer interface is presenting the list of topics that has evaluation form which the evaluation form developer can choose from. Where the list of topics that has forms associated with is interpreted as the recommended forms to the evaluation form developer can choose from. The evaluation form developer can choose from can be interpreted as the evaluation form developer can choose from); 
	receive, from the human facilitator, a first user input for selecting the recommended form (Lev-Tov, fig. 4E-F, 5A, 6, par. [0079], “the evaluation assigner interface 47bi receives interaction filtering criteria, such as topics of interest, agent names, agent skills, and date ranges.” Where the filtering criteria, such as topics of interest, agent names, agent skills, and date ranges are interpreted as the receiving, from the facilitator, a first user input for selecting the recommended form); and 
	automatically fill one or more fields included on the recommended form with information obtained from the first session dataset (Lev-Tov, fig. 7, par. [0111], “one or more portions of the interaction that are relevant to the current question are automatically identified, as described in more detail below” Where the one or more portions of the interaction that are relevant to the current question are automatically identified is interpreted as the automatically filling at least some of fields included on the recommended form with information obtained from the first session dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lev-Tov that teaches performing speech recognition and analytics on voice interactions occurring in a contact center and for monitoring and controlling the operation of the contact center in accordance with the analytics into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to provide a quality monitoring process that will monitor a performance of an agent by evaluating interactions that the agent participated in for events (Lev-Tov par. [0003]). 

7.	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Lovitt et al. (US 20180366118 A1) in view of Zavesky et al. (US 20200193264 A1) in further view of McGann et al. (US 20160189558 A1) still in further view of Cappetta et al (US 20200387550 A1) still in further view of Hodge et al. (US 20180365779 A1).

As per claim 10, Lovitt, Zavesky, McGann, and Cappetta teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Lovitt, Zavesky, McGann, and Cappetta do not explicitly teach “wherein the facilitator is a law enforcement officer and the conversation session refers to an interview being conducted by the law enforcement officer regarding an incident in which the first human participant.”
	On the other hand, in the same field of endeavor, Hodge teaches wherein the facilitator is a law enforcement officer and the conversation session refers to an interview being conducted by the law enforcement officer regarding an incident in which the first human participant was a witness (Hodge, par. [0037], [0039], “During an interview of an offender, a law enforcement agent and/or a pre-trial service administrator may utilize interview system 120 to interview an offender.”  Where the law enforcement agent is interpreted as the law enforcement officer and the conversation session refers to an interview being conducted by the law enforcement officer regarding an incident in which the first human participant was a witness. Further, Zavesky, fig. 7, par. [0109], [0156], “a real event setting (e.g., automobile accident, purchase of a product or service, social or business interaction, medical or health related event setting, or legal or law enforcement related event setting, . . .”) Where the real event setting can be set to interact with law enforcement.  Therefore, a facilitator can be configured to be classified as a law enforcement officer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hodge that teaches administering pre-trial judicial services into the combination of Lovitt that teaches virtual assistant into a spoken conversation session, the techniques including receiving an utterance information that expresses an utterance spoken by a first participant included in a plurality of participants of a spoken conversation session, Zavesky that teaches synchronizing virtual agent behavior bias to user context and personality attributes, McGann that teaches simulating an interaction between a customer and an agent of a customer contact center, and Cappetta that teaches generating a customized chat bot integration software system. Additionally, this improves interaction with the user.
The motivation for doing so would be to avoid contacting certain individuals and to maintain employment (Hodge par. [0003]). 

Response to Arguments
8.	Applicant’s arguments filed 04/08/202, with respect to objections of claims 1, 8, 10-11, and 16 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 11). For this reason, the objections of record are withdrawn.
	
	Applicant’s arguments filed 04/08/202, with respect to the U.S.C. § 112 rejections of claims 1, 8, 10-11, and 16 have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, pages 11-12). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 04/08/202 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 11-13), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the combination of prior arts of Zavesky et al. (US 20200193264 A1), McGann et al. (US 20160189558 A1), Cappetta et al (US 20200387550 A1), Lev-Tov et al. (US 20170300499 A1), and Hodge et al. (US 20180365779 A1) do not teach the facilitator and participant as human persons (Applicant arguments, pages 12-13). It is respectfully submitted that the combination of prior arts of Zavesky et al. (US 20200193264 A1), McGann et al. (US 20160189558 A1), Cappetta et al (US 20200387550 A1), Lev-Tov et al. (US 20170300499 A1), and Hodge et al. (US 20180365779 A1)  are not being used to teach either the facilitator or the participant as human person but the newly added prior art of Lovitt et al. (US 20180366118 A1) teaches these elements of the claims limitations as shown above. Claims 1, 11, and 16 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sreenivasan et al. (US 20220078139 A1), teaches invoking a chatbot in an online communication session involving at least two participants, such as a medical professional and a patient.
Scherer et al. (US 20200152314 A1), teaches adaptive human-machine interaction and automatic behavioral assessment.
Krasadakis (US 20190279619 A1), teaches a smart audio device including a microphone.
Lyle et al. (US 20060242233 A1), teaches collaborator presence in a human-to-human collaborative tool.
Shani et al. (US 20130226039 A1), teaches a method for analyzing and monitoring mobility abnormalities of human patients.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157